Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ilya Lapshin on July 15th, 2021.
The application has been amended as follows:

IN THE CLAIMS
	Claim 1 has been amended as follows:
A pipeline pump, comprising:
support feet;
wherein the support feet comprise fastening surfaces within a first horizontal plane;
an inlet pipe adapter; an outlet pipe adapter;
wherein the first plane comprises a common central axis of the inlet pipe adapter and the outlet pipe adapter;
a rotor mounted on a shaft with groove seals;
a pump housing comprising an upper cover attached to a lower base:

wherein the cover flange and the base flange are connected along a second horizontal plane; wherein the second plane comprises a central axis of the shaft;
wherein the shaft is mounted in bearings installed in supports inside bearing housings; wherein the supports are located on an outer surface of the pump housing;
wherein the shaft is mounted with end seals;
wherein the cover flange comprises bulges in places of installation of the end seals of the shaft of the rotor;
wherein the upper cover comprises first reinforcing ribs extending over an outer surface of the upper cover; wherein at least one of the first reinforcing ribs is connected with the bulges; wherein at least one of the first reinforcing ribs is connected with the cover flange;
second reinforcing ribs connecting bearing housings with the support feet;
wherein the pump housing further comprises: third reinforcing ribs connecting the support feet with the inlet pipe adapter and the outlet pipe adapter, fourth reinforcing ribs extending under the lower base and connecting the bearing housings to each other, and fifth reinforcing ribs extending under the lower base and connecting the support feet pair-wise;
wherein the upper cover comprises first internal cavities; wherein the lower base comprises second internal cavities; wherein the first internal cavities and the second internal cavities form a pump inlet and a pump outlet;

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed towards a nonobvious improvement to pipeline pumps. Specifically, Applicant claims A pipeline pump, comprising: support feet; wherein the support feet comprise fastening surfaces within a first horizontal plane; an inlet pipe adapter; an outlet pipe adapter; wherein the first plane comprises a common central axis of the inlet pipe adapter and the outlet pipe adapter; a rotor mounted on a shaft with groove seals; a pump housing comprising an upper cover attached to a lower base: wherein the upper cover comprises a cover flange; wherein the lower base comprises a base flange; wherein the cover flange and the base flange are connected with fastening elements; wherein the cover flange and the base flange are connected along a second horizontal plane; wherein the second plane comprises a central axis of the shaft; wherein the shaft is mounted in bearings installed in supports inside bearing housings; wherein the supports are located on an outer surface of the pump housing; wherein the shaft is mounted with end seals; wherein the cover flange comprises bulges in places of installation of the end seals of the shaft of the rotor; wherein the upper cover comprises first reinforcing ribs extending over an outer surface of the upper cover; wherein at least one of the first reinforcing ribs is connected with the bulges; wherein at least one of the first reinforcing ribs is connected with the cover flange; second reinforcing ribs 
While known prior art discloses similar pipeline pumps, none of the known prior art, alone or in combination, teaches or discuses such a pipeline pump comprising third reinforcing ribs connecting the support feet with the inlet pipe adapted and outlet pipe adapter, and fourth reinforcing ribs extending under the lower base and connecting the bearing housing to each other. Therefore, the combination of features is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ogawa et al. (20210115940) teaches a pump with reinforcing ribs connecting the support feet pair-wise.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799